Citation Nr: 1301842	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  94-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic disability of the right lower extremity, to include as due to Agent Orange exposure. 
 
2.  Entitlement to service connection for a chronic disability of the left lower extremity due to Agent Orange exposure.

3.  Entitlement to service connection for a chronic disability of the bilateral upper extremities due to Agent Orange exposure.

4.  Entitlement to an effective date earlier than October 21, 1993, for the grant of service connection for left lumbar radiculopathy. 

5.  Entitlement to an effective date earlier than August 14, 2002, for the grant of service connection for right cervical radiculopathy. 

6.  Entitlement to an effective date earlier than August 14, 2002, for the grant of service connection for left cervical radiculopathy. 

7.  Entitlement to an initial rating in excess of 20 percent for left lumbar radiculopathy.

8.  Entitlement to an initial rating in excess of 20 percent for right cervical radiculopathy. 

9.  Entitlement to an initial rating in excess of 20 percent for left cervical radiculopathy. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and a Friend


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 21, 2006, which vacated an August 2005 Board decision denying service connection for chronic bilateral upper and lower extremity disabilities due to Agent Orange exposure and remanded the issues for additional development.  Those issues initially arose from a June 1994 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Subsequent to a July 2007 Board remand a December 2007 rating decision granted service connection for right and left cervical radiculopathy secondary to service-connected residuals of a cervical spine injury, assigned 20 percent ratings effective from September 26, 2007, and left lumbar radiculopathy secondary to service-connected degenerative disc disease of the low back, assigned a 10 percent rating effective from September 26, 2007.  The Veteran expressed disagreement with the assigned ratings and effective dates by correspondence dated in January 2008.  In an April 2008 rating decision the RO continued the assigned ratings and granted entitlement to effective dates from October 21, 1993, for left lumbar radiculopathy and from August 14, 2002, for the right and left cervical radiculopathy disabilities.  The Veteran subsequently perfected his appeal as to these matters.  The case was remanded by the Board for additional development in March 2010.  

The Board also notes that, although the December 2007 rating decision stated the award of service connection for right and left cervical radiculopathy and left lumbar radiculopathy satisfied the appeals as to these issues, the Veteran's January 2008 correspondence represents a desire to continue the appeal of the issues of entitlement to service connection for a chronic disability of the left lower extremity due to Agent Orange exposure and a chronic disability of the bilateral upper extremities due to Agent Orange exposure.  While an August 2012 supplemental statement of the case denied an earlier effective date for the award of service connection for right and left cervical radiculopathy and left lumbar radiculopathy including as due to an Agent Orange exposure-related disability, the Board finds the issues are more appropriately addressed as separate service connection issues on appeal.  The Board further finds that the issues of entitlement to earlier effective dates for the awards of service connection right and left cervical radiculopathy and left lumbar radiculopathy are distinct disability entities from the claimed Agent Orange exposure-related disabilities.  They are not inextricably intertwined issues.  Therefore, the issues of entitlement to service connection for a chronic disability of the left lower extremity due to Agent Orange exposure and a chronic disability of the bilateral upper extremities due to Agent Orange exposure must be remanded and addressed in a supplemental statement of the case prior to appellate review.

The issues of entitlement to service connection for a chronic disability of the left lower extremity due to Agent Orange exposure and a chronic disability of the bilateral upper extremities due to Agent Orange exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic disability of the right lower extremity is not shown by the persuasive evidence of record; there is no radiculopathy attributable to Agent Orange or exposure to herbicides used in Vietnam.

3.  The Veteran's correspondence received by VA on October 21, 1993, was accepted as a claim for entitlement to service connection for left lumbar radiculopathy; an effective date has been established from this date.

4.  The Veteran's application received by VA on August 14, 2002, was accepted as a claim for entitlement to service connection for right cervical radiculopathy; an effective date has been established from this date. 

5.  The Veteran's application received by VA on August 14, 2002, was accepted as a claim for entitlement to of service connection for left cervical radiculopathy; an effective date has been established from this date. 

6.  The persuasive evidence of record demonstrates no more than mild subjective symptoms of right and left upper and left lower extremities radiculopathy.


CONCLUSIONS OF LAW

1.  A chronic disability of the right lower extremity was not incurred in or aggravated by military service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for an effective date earlier than October 21, 1993, for the grant of service connection for left lumbar radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

3.  The criteria for an effective date earlier than August 14, 2002, for the grant of service connection for right cervical radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 

4.  The criteria for an effective date earlier than August 14, 2002, for the grant of service connection for left cervical radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).

5.  The criteria for an initial rating in excess of 20 percent for left lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

6.  The criteria for an initial rating in excess of 20 percent for right cervical radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012).

7.  The criteria for an initial rating in excess of 20 percent for left cervical radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran by correspondence and statements of the case provided over the course of this appeal.  He was notified of VA's responsibilities in obtaining information to assist in completing his claims and his duties in obtaining information and evidence to substantiate his claims were identified.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant. 

Factual Background

Service treatment records show that in September 1965 the Veteran reported that he sustained an injury to his right foot.  In March 1966, it was noted he had a right ankle strain when a log fell on his right foot.  An X-ray study of the right foot was negative.  There are no records indicating any other right lower extremity  On separation examination in September 1967, his lower extremities were specifically described as normal.  No disabilities of the upper or lower extremities were identified.  In his September 1967 report of medical history the Veteran denied arthritis or rheumatism; bone, joint, or other deformity; and lameness.

VA records show the Veteran underwent an Agent Orange examination in January 1982 without report of specific upper of lower extremity symptoms.  Upon physical examination his back, extremities, and neurological system were normal.  A December 1982 VA examination revealed normal motor sensory states with no tremor, weakness, or edema to the extremities.  A November 1984 VA examination report noted the Veteran complained of aches in his joints, but that the examination provided was limited to his hearing loss claim.  A December 1988 rheumatology clinic report noted he complained of body pain which began in 1970 and had continued since then.  The examiner noted a musculoskeletal examination was normal and provided a diagnosis of myalgias/arthralgias with Agent Orange exposure.  A March 1989 report noted testing revealed a negative rheumatoid factor.  The examiner also noted there was no evidence of inflammatory arthritis.  The diagnosis was musculoskeletal pain, not inflammatory.  

In correspondence received by VA on June 30, 1989, the Veteran complained of extreme pains to the arms, legs, and body which on some mornings were so severe it had been hard to walk or stand.  He stated he had been on half-days at work because of his health problems.  He asserted his belief that the problems were due to his exposure to Agent Orange.  

A July 1989 VA compensation examination report noted the Veteran complained of multiple joint pains which began two years after his service discharge.  It was noted he had been working as a carpenter with the same company since 1979.  X-ray studies revealed mild osteoporosis to the lumbosacral spine, no bone or joint abnormality to the knees, and no bone or joint pathology to the left elbow.  Following an examination, the examiner's impression was back and joint pains by history. 

In a July 1989 statement, J.L.G., M.D., noted that the Veteran had total body pain for many years.  It was also noted that he had undergone a variety of tests, all of which were normal.  A bone scan showed only uptake in the left elbow, consistent with osteomyelitis. 

Private medical records dated in 1990 included diagnoses of RSD and causalgia of the left upper extremity.  An August 1990 medical record noted the Veteran reported having recurrent leg and arm pain which began after his return from Vietnam.  It was noted that he underwent an extensive evaluation and that there was no identifiable cause. 

In statements received by VA on August 29, 1991, the Veteran requested entitlement to service connection for "agent orange."  He reported having had surgery to the left elbow in 1988 with two subsequent surgeries and treatment in July 1989 for osteomyelitis.  He stated he had been treated for left arm dystrophy and recurrent arm and leg pain in August 1990.  He also reported having had 15 nerve blocks and experiencing shooting pains in the arms and legs with right foot numbness and left foot tingling.  

A November 1991 statement from a private physician noted that the Veteran had sustained injuries while at work in 1986.  It was further noted that he had left shoulder and left elbow problems and that he was being treated for reflex sympathetic dystrophy (RSD). 

In his October 1993 claim the Veteran indicated that he had pain of his arms and legs.  He attributable his pain to Agent Orange exposure. 

At a January 1994 hearing the Veteran testified that he did not receive treatment for upper and lower extremity pain by military doctors.  He stated that in 1968 a private doctor told him that he may have arthritis.  He reported that he was seen by VA in the 1970s. 

In a June 1994 statement the Veteran's sister reported that since his return from Vietnam he had constantly complained of pains in his arms, legs, and back.  She stated his pain had gotten worse over the years.  

An October 1996 medical opinion from N.M., M.D., reflects that the Veteran developed severe RSD involving the left upper extremity and subsequently to his left leg.  It was the opinion of Dr. N.M. that the Veteran's pain history dated back to his experience in Vietnam where he was exposed to Agent Orange.  It was noted that he had sustained a blunt injury to his elbow with a complicated course of persistent swelling and that he had undergone surgical debridement of the left elbow.  Dr. N.M. found the Veteran's generalized pain following his return from Vietnam and his subsequent development of RSD after a minor injury could very well be related to his exposure to Agent Orange. 

On VA examination in April 1997 the Veteran reported that following his return home from active duty he had aches and pains throughout his body, legs, arms, and shoulders which had continued.  It was noted that his past medical history included generalized fatigue, RSD, status post surgical debridement of the left elbow, and stellate ganglion sympathectomy.  The diagnoses included RSD of the left upper extremity.  The examiner found that Agent Orange was not responsible for the Veteran's RSD.  It was noted, however, that he was exposed to Agent Orange while in Vietnam and that generalized fatigue and pain in the upper and lower extremities could be related to such exposure. 

At a February 1998 Board hearing the Veteran testified that he had received a settlement from the State Employment Compensation Committee regarding his left elbow disability.  He also asserted that he had Agent Orange problems that effected his legs and arms. 

In a March 1998 medical opinion from J.G., M.D., it was noted that the Veteran was seen in the past due to an infection of his elbow and complaints of diffuse arthalgias and neuropathy which had been ongoing for many years.  The doctor opined that it was certainly possible that the Veteran's neuropathy and chronic pain could be due to exposure to Agent Orange during service in Vietnam since no other clear etiology had been found. 

On VA spine examination in November 1998 the Veteran complained of numbness in the tips of his left index finger, thumb, and middle fingers since service discharge.  He also had an infection in the bones of the left elbow which required multiple surgeries to cure.  The diagnoses included frozen, left shoulder with muscular atrophy and limitation of the motion of the left upper extremity.  It was noted that the hands, the tips of the index, middle finger and thumb had a decreased sensation, the cause of which is unknown and cannot be determined.  The examiner noted that none of the Veteran's conditions appeared to be related to Agent Orange, except the decreased sensation in the fingertips, the etiology of which was unknown. 

On VA peripheral nerves examination in November 1999, the Veteran complained of pain and numbness in the left arm and both hands on and off since 1986.  Occasional numbness of both legs and feet was also reported.  The diagnoses included bilateral carpal tunnel syndrome, left more than right; peripheral neuropathy, etiology not known, of the upper and lower extremities; shoulder, hand syndrome, left, reflex sympathetic dystrophy, by history on the left arm and left shoulder.  The examiner, P.G., M.D., commented that, regarding the etiology of the carpal syndrome, shoulder/hand syndrome, and reflex sympathetic dystrophy, no obvious etiology could be determined.  The examiner was unable to comment as to whether the cause was secondary to Agent Orange exposure or not, as it was not known. 

An August 2001 VA medical opinion noted that a review of the Veteran's claims folder had been made, to include a review of the November 1999 VA examination report.  It was noted that the etiology of the current disabilities did not appear causally related to the Veteran's military service.  The examiner also opined that the  current disabilities did not appear to be causally related to Agent Orange exposure. 

A March 2002 VA spine compensation report included diagnoses of chronic body pain and intermittent low back pain which were due to diffuse body pain.  It was noted that patellar and Achilles deep tendon reflexes were symmetric.  

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received by VA on August 14, 2002.  Statements provided by the Veteran have been construed as raising a service connection claim for residuals of a neck injury. 

An August 2002 VA psychiatric examination report noted the Veteran was unable to work because of his medical and psychiatric problems.  An August 2002 magnetic resonance imaging (MRI) scan included diagnoses of degenerative changes at the mid-lower cervical levels, spinal stenosis at C4-5 and C5-6, right lateral recess compromise at C5-6, and multi-level right foraminal compromise.

VA examination in October 2002 noted that at the present time there was constant neck pain with no radiation to the upper extremities and intermittent low back pain with no radiation of the low back pain.  There were paresthesias to the arms and legs.  The examiner noted that sensation and deep tendon reflexes were not tested in the upper extremities due to Veteran's chronic osteomyelitis of the left humerus, left radius, and left ulna.  Deep tendon reflexes were equal and hypoactive in the lower extremities.  There was no evidence of sensory loss to pinprick in the lower extremities.  The diagnoses included cervical and low back strain.

On VA peripheral nerves examination in December 2003 the Veteran reported a history of numbness, tingling and paresthesia of both upper and lower extremities off and on since service in Vietnam.  The diagnoses included peripheral neuropathy of both upper and lower extremities, asymmetrically left more than the right, etiology unclear.  The condition was described as moderately severe in nature.  Additional diagnoses included chronic cervical neck strain, chronic lower back strain, and status post sympathectomy, reflex sympathetic dystrophy.  The examiner, Dr. P.G., also noted that the Veteran's current neuropathy etiology was unclear and was not related to his back or neck problems. 

VA medical records note treatment for a variety of disorders including RSD, osteopenia and chronic pain syndrome.  Private medical records reflect that the Veteran participated in a pain management program following the stellate ganglion sympathectomy performed in 1989.  The Veteran has submitted articles in support of his claims addressing war-related illnesses. 

In correspondence dated in June 2007 the Veteran provided a medical opinion in support of his claims from A.A., M.D., identified as a board-certified internist, based upon a review of service treatment records, post-service medical records, and the transcripts of two Board hearings.  It was the opinion of Dr. A.A. that the Veteran's medical history indicated a person with systemic and neurological compromise and that his list of medical problems and the refractory nature of his problems led to the logical conclusion that there must be some underlying generalized pathology.  She also found that it was as likely as not that the Veteran's multiple refractory medical problems, including his chronic disabilities of the upper and lower extremities, can be attributed to Agent Orange exposure.

On VA examination in September 2007 the Veteran complained of numbness and weakness to the upper and lower extremities.  The examiner, Dr. P.G., noted that a neurological examination revealed motor strength was -5/5 in the left upper extremity and 5/5 in the right upper and both lower extremities.  There was no atrophy.  Deep tendon reflexes were 2+ to the triceps, 1+ to the biceps, 2+ to the brachioradialis, 2+ to knee jerks, and 1+ to ankle jerks.  There was decreased pinprick and light touch sensation on C6-C7 distribution of the left hand, but no sensory loss on examination of the lower extremities.  Straight leg raise testing was to 55 degrees on the left and to 65 degrees on the right.  The examiner's diagnoses included chronic cervical strain, bilateral cervical radiculopathy, chronic lumbar strain, and left lumbar radiculopathy.  It was noted that the Veteran's current condition was moderately severe and chronically and gradually progressive in nature.  The examiner, however, ordered computerized tomography (CT) and electromyography (EMG) studies for further evaluation.  VA treatment records dated in October 2007 noted a normal electrodiagnostic study with no evidence of left-sided cervical or lumbosacral radiculopathy or large fiber peripheral polyneuropathy at that time.  An incidental finding of left Martin-Gruber anastomosis was found to be of no clinical significance.  

A November 2007 VA examination addendum report noted a CT scan of the cervical spine revealed moderate multilevel degenerative spondylosis and that a CT scan of the lumbar spine revealed diffuse osteoporosis with compression fractures of the L2 and L4 vertebral bodies and broad-based anular bulges at multiple levels with severe spinal canal and bilateral neural foraminal stenosis at L3-L4 and L4-L5.  The examiner noted the Veteran's report of symptoms of tingling, numbness, and paresthesias of the upper and lower extremities which began within six months of his discharge from service and that he had multiple injuries secondary to jumping out of helicopters.  It was the examiner's opinion that the Veteran's current symptoms of cervical and lumbar radiculopathy were due to his service-connected residuals of cervical spine injury and history of lumbar spine injury.  The examiner stated it was unlikely his current neurological disability symptoms were due to Agent Orange or herbicide exposure.  

In a May 2010 VA examination report Dr. P.G. noted that the Veteran's claims file was not available for review, but that he reported symptoms of bilateral cervical radiculopathy and left lumbar radiculopathy for the last several years and that his daily activities and routine aggravated his symptoms.  He stated he was no longer able to handle his occupation as a carpenter.  The examiner noted that motor strength was 5/5 to the right upper and lower extremities and -5/5 to the left upper and lower extremities.  Muscle tone was normal with no evidence of atrophy.  Deep tendon reflexes were 2+ and symmetrical to the upper extremities on biceps and brachioradialis testing and 1+ on triceps testing.  Knee jerks were 2+ and ankle jerks were 1+ and symmetrical.  There was decreased pinprick and light touch sensation in the dermatomal distribution of C6-C7 on the hands and L4-L5 on the left lower extremity.  There was positive tenderness at the L4-L5 lumbar paravertebral muscle on the left.  The diagnoses included bilateral cervical radiculopathy and left lumbar radiculopathy.  It was noted that the Veteran's radiculopathy was mild to moderate and had been chronically and gradually progressive.  

In a June 2010 report Dr. P.G. noted the claims file was reviewed and that the Veteran's report of neck pain, back pain, and radicular symptoms in service and continued subjective radiculopathy symptoms were not clearly documented in the service or post-service record.  It was the opinion of Dr. P.G. that it was less likely that his current neurological condition as described was related to or proximately due to a result of a service-connected disability or secondary to degenerative joint disease of the lower back and residuals of a cervical spine injury in service.  

In an October 2010 VA neurological disorders examination report Dr. P.G. noted the Veteran complained of radiating pain, weakness, and numbness to the upper and lower extremities.  The examiner noted the October 2007 CT scan findings and noted that an October 2007 EMG study was within normal limits with no electrodiagnostic evidence of cervical or lumbar radiculopathy nor peripheral neuropathy.  It was also noted that blood test had been within normal limits and that the Veteran denied any history of diabetes mellitus or alcohol abuse.  On neurological examination motor strength was 5/5 to the left upper extremities on biceps, triceps, brachioradialis, and left deltoid testing and -5/5 to left hand grip and to the left lower extremity.  Right upper and lower extremities testing was 5/5.  Muscle tone was normal with no evidence of atrophy.  Deep tendon reflexes were 2+ and symmetrical to the upper extremities on biceps and brachioradialis testing and 1+ on triceps testing.  Knee jerks were 2+ and ankle jerks were 1+ and symmetrical.  There was mildly decreased pinprick and light touch sensation in the distribution of C6-C7 on the hands and L4-L5 on the bilateral lower extremities.  There was decreased pinprick and light touch sensation to the hands, legs, and feet.  Timed vibration sense was moderately diminished to the big toes.  Romberg's testing was slightly positive.  The diagnoses included bilateral cervical radiculopathy, bilateral lumbar radiculopathy, and chronic cervical and lumbar spondylosis and degenerative disc disease.  It was noted that the Veteran's radiculopathy symptoms and peripheral neuropathy were mild to moderate and slowly and gradually progressive.  A follow-up EMG was ordered.

In a June 2012 VA peripheral nerves examination report Dr. P.G. noted that the Veteran's claims file and pertinent remand instructions had been reviewed.  A summary of the evidence was provided including records showing that a November 2010 EMG study was within normal limits with no evidence of neuropathy or radiculopathy.  It was also noted that a review of neurological literature had been performed, including an April 2010 NAS Agent Orange study.  It was the opinion of Dr. P.G. that the Veteran's subjective complaints of peripheral neuropathy and radiculopathy were disproportionate to the clinical findings, which were minimal.  The examiner noted that diagnostic studies revealed mild disc bulge and lateral recess stenosis in the cervical spine, but that EMG studies, which were the gold standard for diagnosis of neuropathy, in 2007 and 2010 were negative for peripheral neuropathy and cervical and lumbosacral radiculopathy.  It was further noted that clinical neurological evaluation, especially sensory evaluation, was based upon subjective response and that clinical diagnoses of neuropathy or neuropathy were not reliable and were questionable.  Dr. P. G. found that EMG and nerve conduction studies in this case were negative and that the Veteran did not have peripheral neuropathy or radiculopathy attributable to Agent Orange or exposure to herbicides used in Vietnam.  

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

VA regulations provide that certain disorders, including acute and subacute peripheral neuropathy, associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52,744 (Sept. 7, 2006).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has also held that "[Doctors'] diagnoses can be no better than the facts alleged by appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 

The "Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

Based upon the evidence of record, the Board finds that a chronic disability of the right lower extremity is not shown.  The overall evidence in this case is persuasive that the Veteran did not have right lower extremity peripheral neuropathy, radiculopathy, nor any other chronic disability attributable to Agent Orange or exposure to herbicides used in Vietnam at any time during the course of this appeal.  The June 2012 opinion of Dr. P.G. is shown to have considered all of the evidence of record and to have found that EMG studies demonstrated no electrodiagnostic evidence of peripheral neuropathy or radiculopathy.  It was further noted that EMG studies were the gold standard for providing such diagnoses and, in essence, that the prior diagnoses of peripheral neuropathy and radiculopathy in this case which had been provided based upon subjective clinical examinations were questionable.  

Although the Veteran is competent to provide evidence as to symptoms he experiences, the persuasive evidence in this case demonstrates his subjective neurological symptom reports are disproportionate with the EMG findings.  The Board, therefore, finds his neurological symptom manifestation reports over the course of this appeal are not credible.  His statements as to having experienced "body pain" since active service are also found to be inconsistent with his September 1967 report of medical history and with findings upon Agent Orange examination in January 1982.  The medical evidence of record shows he first complained of joint pain in November 1984.  

The Board also finds that the opinions of Dr. N.M. in October 1996, of Dr. J.G. in March 1998, and of Dr. A.A. in June 2007 warrant a lesser degree of probative weight as they are shown, in pertinent part, to have been based upon symptom reports which are not credible and did not consider EMG findings.  It is significant to note that private medical records dated in August 1990 medical show the Veteran reported having recurrent leg and arm pain which began after his return from Vietnam, but that after extensive evaluation there was no identifiable cause.  The October 1996 medical opinion of Dr. N.M. found the Veteran's generalized pain following his return from Vietnam and his subsequent development of RSD after a minor injury could very well be related to his exposure to Agent Orange; however, no rationale for the opinion was provided.  The opinion is shown to have been based primarily upon the Veteran's report of pain since active service which is found to be not credible.  

The Board notes that several medical opinion have been provided which reported that the Veteran's current complaints could be related to Agent Orange exposure, but that no specific rationale was provided.  The April 1997 VA examiner noted the Veteran was exposed to Agent Orange while in Vietnam and that generalized fatigue and pain in the upper and lower extremities could be related to such exposure.  The March 1998 private medical opinion from Dr. J.G. noted that it was certainly possible that the Veteran's neuropathy and chronic pain could be due to exposure to Agent Orange during service in Vietnam since no other clear etiology had been found.  The Board also finds these opinions are to speculative to warrant any significant probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the Court held that the use of the term "could," without other rationale or supporting data, is speculative).

The June 2007 opinion from Dr. A.A. is shown to have been based upon a review of service treatment records, post-service medical records, and the transcripts of two Board hearings and is to the effect that the Veteran's medical history indicated a person with systemic and neurological compromise and that his list of medical problems and the refractory nature of his problems led to the logical conclusion that there must be some underlying generalized pathology.  She specifically found that it was as likely as not that the Veteran's multiple refractory medical problems, including his chronic disabilities of the upper and lower extremities, can be attributed to Agent Orange exposure.  The Board finds, however, that the June 2012 VA medical opinion of Dr. P.G. is more persuasive.  The fact that the Veteran's report of subjective neurologic disorder symptoms are inconsistent with the objective results upon EMG studies is found to be significant.  Therefore, the claim for entitlement to service connection for a chronic disability of the right lower extremity must be denied on the basis of no current disability.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's service connection claim.


Earlier Effective Date Claims

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above VA regulations set forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816 (2012).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).

Based upon the evidence of record, the Board finds as a preliminary matter that the persuasive evidence demonstrates the Veteran has no radiculopathy to the left or right upper or left lower extremities attributable to Agent Orange or exposure to herbicides used in Vietnam.  The June 2012 opinion of Dr. P.G. as to these matters is shown to have considered all of the evidence of record and to have included an adequate rationale for the provided opinion.  As presumptive service connection due to herbicide exposure for acute or subacute peripheral neuropathy of the left or right upper or left lower extremities has not been established, the Nehmer Stipulation provisions are inapplicable for the service-connected cervical and lumbar radiculopathy disabilities.

The Board further finds that the Veteran's correspondence received by VA on October 21, 1993, was accepted as a claim for entitlement to service connection for left lumbar radiculopathy and that his application received by VA on August 14, 2002, was accepted as claims for entitlement to service connection for right and left cervical radiculopathy.  VA records show that effective dates have been established from these dates.  

The Board notes that in a VA Form 21-2545 dated November 29, 1984, indicated he had "aches in joints" without any indication that he believed such aches to be related to service or that he was requesting entitlement to service connection benefits for any joint disability.  In correspondence apparently received by VA on August 29, 1991, the Veteran noted he had experienced various medical problems since 1968 including chronic shooting pains in the arms and legs with right foot numbness and left foot tingling.  He specifically requested service connection compensation for PTSD and "agent orange."  A November 1991 rating decision established service connection for PTSD, but denied service connection for shrapnel wounds to the shoulders and left elbow reflex sympathetic dystrophy.  He was also notified at his address of record on December 10, 1991, that mere exposure to Agent Orange was not a disease or disability for VA compensation purposes and requested to provide additional evidence in support of his claim within one year.  No additional information as to this matter was received within the one year period.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the Federal Circuit held that where a veteran files more than one claim with the RO at the same time and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a regional office's decision provides a veteran with reasonable notice that his claim for benefits was denied.  See Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232 (2007) (explaining the implicit denial rule as "where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim"), Cogburn v. Shinseki, 24 Vet. App. 205, 211-214 (2010) (four factors for consideration when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented.").  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998); see also Brokowski v. Shinseki, 23 Vet. App. at 79, 88 (2009) (citing Talbert v. Brown, 7 Vet. App. 352, 356-357 (1995), in finding that the "sympathetic reading" requirement did not obligate the Board to conduct an exercise in prognostication, but only required that it consider all claims reasonably raised by the evidence). 

The Board finds the Veteran had actual knowledge that any implied claim for entitlement to service connection for left lumbar radiculopathy or right and left cervical radiculopathy that may be construed as arising from the correspondence received by VA on August 29, 1991, was denied on December 10, 1991.  There were no pending claims for left lumbar radiculopathy prior to October 21, 1993, nor for right and left cervical radiculopathy prior to August 14, 2002.

The Board also notes that a March 1998 medical opinion, in essence, found no clear etiology for the Veteran's reports of neuropathy and chronic pain.  A November 1998 VA examination report also noted decreased sensation in the fingertips of unknown etiology.  VA peripheral nerves examination in November 1999 found no obvious etiology could be determined for the diagnoses of carpal syndrome, shoulder/hand syndrome, and reflex sympathetic dystrophy.  
Although an August 2002 MRI scan included diagnoses of degenerative changes at the mid-lower cervical levels, spinal stenosis at C4-5 and C5-6, right lateral recess compromise at C5-6, and multi-level right foraminal compromise, VA examination in October 2002 found that at the present time there was no radiation to the upper extremities and no radiation of the low back pain.  There were paresthesias to the arms and legs, but the examiner noted that sensation and deep tendon reflexes were not tested in the upper extremities due to Veteran's chronic osteomyelitis of the left humerus, left radius, and left ulna.  There was no evidence of sensory loss to pinprick in the lower extremities.  In a June 2012 VA peripheral nerves examination report Dr. P.G. also found that a November 2010 EMG study was within normal limits with no evidence of neuropathy or radiculopathy and that the Veteran's subjective complaints of peripheral neuropathy and radiculopathy were disproportionate to the minimal clinical findings.  There is no factual basis for an earlier effective date.  Therefore, the Veteran's earlier effective date claims must be denied.  The preponderance of the evidence is against his claims.


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  The Court has held that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2012).

VA regulations provide ratings for neurological disabilities and states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2012).  

All Radicular Groups
8513
Paralysis of:
Major 
Minor

Complete
90
80

Incomplete:


  Severe
70
60

  Moderate
40
30

  Mild
20
20
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2012).

Sciatic Nerve
8520
Paralysis of:
Rating

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

VA regulations also provide that the Rating Schedule will be used for evaluating the degree of disabilities in claims for disability compensation, disability and death pension, and in eligibility determinations.  The provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability.  38 C.F.R. § 3.321(a) (2012).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

VA law also provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).

Based upon the evidence of record, the Board finds the persuasive evidence demonstrates the Veteran's service-connected right and left upper extremity and left lumbar radiculopathy are manifested by no more than mild subjective symptoms.  The overall evidence in this case is persuasive that the clinical evidence has been minimal over the course of this appeal and that EMG studies have been within normal limits with no electrodiagnostic evidence of radiculopathy.  The June 2012 opinion of Dr. P.G. is persuasive and is shown to have considered all of the evidence of record.  The Veteran's subjective neurological symptom reports were found by Dr. P.G. to have been disproportionate with the EMG findings of record.  The Board finds, therefore, that the Veteran's reports of more severe neurological symptoms over the course of this appeal are not credible.  

The Board notes that lay evidence is competent to establish observable symptomatology.  See Barr, 21 Vet. App. 303.  As a layperson without appropriate medical training and expertise; however, the Veteran is not competent to provide a probative opinion on a medical matter, such as whether his subjective neurologic symptoms are due to a specific medical disorder such as radiculopathy.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Court has held that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that a March 1998 medical opinion noted no clear etiology had been found for the Veteran's reports of neuropathy and chronic pain.  A November 1998 VA examination report also noted decreased sensation in the fingertips of unknown etiology.  VA peripheral nerves examination in November 1999 found no obvious etiology could be determined for the diagnoses of carpal syndrome, shoulder/hand syndrome, and reflex sympathetic dystrophy.  VA examination in October 2002 found that at the present time there was no radiation to the upper extremities and no radiation of the low back pain.  There were paresthesias to the arms and legs, but the examiner noted that sensation and deep tendon reflexes were not tested in the upper extremities due to Veteran's chronic osteomyelitis of the left humerus, left radius, and left ulna.  There was no evidence of sensory loss to pinprick in the lower extremities.  Although a December 2003 VA peripheral nerves examination included diagnoses of peripheral neuropathy of both upper and lower extremities, asymmetrically left more than the right.  The examiner, Dr. P.G., also noted that the Veteran's current neuropathy etiology was unclear and was not related to his back or neck problems.  The June 2007 opinion of Dr. A.A. attributed multiple refractory medical problems, including his chronic disabilities of the upper and lower extremities, to Agent Orange exposure with no apparent involvement due to radiculopathy.  The Board finds these medical opinion do not demonstrate more severe disabilities due to the service-connected right and left upper extremity and left lumbar radiculopathy disabilities.

The Board notes, however, that a September 2007 VA examination report shows the Veteran complained of numbness and weakness to the upper and lower extremities and that the examiner, Dr. P.G., found neurological examination revealed motor strength was -5/5 in the left upper extremity and 5/5 in the right upper and both lower extremities with was no atrophy.  Deep tendon reflexes were 2+ to the triceps, 1+ to the biceps, 2+ to the brachioradialis, 2+ to knee jerks, and 1+ to ankle jerks.  There was decreased pinprick and light touch sensation on C6-C7 distribution of the left hand, but no sensory loss on examination of the lower extremities.  Straight leg raise testing was to 55 degrees on the left and to 65 degrees on the right.  The examiner's diagnoses included chronic cervical strain, bilateral cervical radiculopathy, chronic lumbar strain, and left lumbar radiculopathy.  The disorders were found to be moderately severe and chronically and gradually progressive in nature.  The examiner, however, ordered CT and EMG studies for further evaluation.  A subsequent October 2007 electrodiagnostic study revealed no evidence of left-sided cervical or lumbosacral radiculopathy or large fiber peripheral polyneuropathy at that time.  

A November 2007 VA examination addendum report noted the Veteran's report of symptoms of tingling, numbness, and paresthesias of the upper and lower extremities which began within six months of his discharge from service and also noted that he had multiple injuries secondary to jumping out of helicopters.  It was the examiner's opinion that the Veteran's current symptoms of cervical and lumbar radiculopathy were due to his service-connected residuals of cervical spine injury and history of lumbar spine injury.  In a May 2010 VA examination report Dr. P.G. noted that the Veteran's motor strength was 5/5 to the right upper and lower extremities and -5/5 to the left upper and lower extremities.  Muscle tone was normal with no evidence of atrophy.  Deep tendon reflexes were 2+ and symmetrical to the upper extremities on biceps and brachioradialis testing and 1+ on triceps testing.  Knee jerks were 2+ and ankle jerks were 1+ and symmetrical.  There was decreased pinprick and light touch sensation in the dermatomal distribution of C6-C7 on the hands and L4-L5 on the left lower extremity.  The diagnoses included bilateral cervical radiculopathy and left lumbar radiculopathy which was mild to moderate and had been chronically and gradually progressive.  

In a June 2010 report, however, Dr. P.G. noted the Veteran's claims file was reviewed and that his report of neck pain, back pain, and radicular symptoms in service and continued subjective radiculopathy symptoms were not clearly documented in the service or post-service record.  It was the opinion of Dr. P.G. that it was less likely that his current neurological condition as described was related to or caused proximately due to a result of a service-connected disability or secondary to degenerative joint disease of the lower back and residuals of a cervical spine injury in service.  In an October 2010 VA neurological disorders examination report Dr. P.G. noted the Veteran complained of radiating pain, weakness, and numbness to the upper and lower extremities, but that the October 2007 EMG study was within normal limits with no electrodiagnostic evidence of cervical or lumbar radiculopathy nor peripheral neuropathy.  On neurological examination motor strength was 5/5 to the left upper extremities on biceps, triceps, brachioradialis, and left deltoid testing and -5/5 to left hand grip and to the left lower extremity.  Right upper and lower extremities testing was 5/5.  Muscle tone was normal with no evidence of atrophy.  Deep tendon reflexes were 2+ and symmetrical to the upper extremities on biceps and brachioradialis testing and 1+ on triceps testing.  Knee jerks were 2+ and ankle jerks were 1+ and symmetrical.  There was mildly decreased pinprick and light touch sensation in the distribution of C6-C7 on the hands and L4-L5 on the bilateral lower extremities.  There was decreased pinprick and light touch sensation to the hands, legs, and feet.  Timed vibration sense was moderately diminished to the big toes.  Romberg's testing was slightly positive.  The diagnoses included bilateral cervical radiculopathy, bilateral lumbar radiculopathy, and chronic cervical and lumbar spondylosis and degenerative disc disease.  It was noted that the Veteran's radiculopathy symptoms and peripheral neuropathy were mild to moderate and slowly and gradually progressive.  

In his June 2012 VA peripheral nerves examination report Dr. P.G. noted that the Veteran's claims file and pertinent remand instructions had been reviewed.  A summary of the evidence was provided including records showing that a November 2010 EMG study was within normal limits with no evidence of neuropathy or radiculopathy.  The examiner noted that diagnostic studies revealed mild disc bulge and lateral recess stenosis in the cervical spine, but that EMG studies, which were the gold standard for diagnosis of neuropathy, in 2007 and 2010 were negative for peripheral neuropathy and cervical and lumbosacral radiculopathy.  It was further noted that clinical neurological evaluation, especially sensory evaluation, was based upon subjective response and that clinical diagnoses of neuropathy or neuropathy were not reliable and were questionable.  

The Board that the June 2012 VA opinion is shown to have adequately considered the Veteran's lay statements, but to have, in essence, rejected his reports as not credible to the extent they indicated any more severe symptoms due to his service-connected radiculopathy disabilities.  But see Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (Court noted that it appeared that the medical examiner impermissibly ignored the appellant's lay assertions that he sustained an injury during service).  Therefore, the Board finds based upon a comprehensive review of the entire record that the claims for entitlement to schedular ratings in excess of 20 percent for right and left upper extremity and left lumbar radiculopathy must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The assigned schedular evaluations contemplate his level of disability and symptomatology and the assigned ratings are adequate.  The Veteran is not shown by the totality of the evidence to be unemployable as a result of these disabilities.  The preponderance of the evidence is against these claims.



ORDER

Entitlement to service connection for a chronic disability of the right lower extremity is denied. 

Entitlement to an effective date earlier than October 21, 1993, for the grant of service connection for left lumbar radiculopathy is denied. 

Entitlement to an effective date earlier than August 14, 2002, for the grant of service connection for right cervical radiculopathy is denied. 

Entitlement to an effective date earlier than August 14, 2002, for the grant of service connection for left cervical radiculopathy is denied. 

Entitlement to an initial rating in excess of 20 percent for left lumbar radiculopathy is denied. 

Entitlement to an initial rating in excess of 20 percent for right cervical radiculopathy is denied. 

Entitlement to an initial rating in excess of 20 percent for left cervical radiculopathy is denied. 



REMAND

As discussed in the Introduction, the Veteran's January 2008 correspondence represents a desire to continue his appeal of the issues of entitlement to service connection for a chronic disability of the left lower extremity due to Agent Orange exposure and a chronic disability of the bilateral upper extremities due to Agent Orange exposure, these issues must be addressed in a supplemental statement of the case.  The Agent Orange exposure-related disability are significantly complex and distinct from the service-connected radiculopathy issues.  Therefore, the issues must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

After any additional development deemed necessary, the issues of entitlement to service connection for a chronic disability of the left lower extremity due to Agent Orange exposure and a chronic disability of the bilateral upper extremities due to Agent Orange exposure should be adjudicated with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


